Citation Nr: 1431008	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-13 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for squamous cell carcinoma of the floor of the mouth.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Calvin K. Hastie, Sr., Attorney at Law


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


REMAND

The Veteran had active military service from October 1970 to October 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal following a rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that granted entitlement to service connection for PTSD at a 10 percent disability rating, effective June 25, 2010.

In December 2011, the VA Regional Office (RO) in Columbia, South Carolina increased the Veteran's disability rating for PTSD to 30 percent, effective June 25, 2010.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

By an April 2012 rating decision, the RO determined that the Veteran had not submitted new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for squamous cell carcinoma of the floor of the mouth.

The Veteran submitted a statement received by the Board in December 2013, expressing his wish to have his appeal heard before a Veterans Law Judge sitting at the RO.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Board hearings held at the RO, a remand of this matter is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

